                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               FORT WAYNE DIVISION

ROSA ANN HARRIS,                             )
                                             )
       Plaintiff,                            )
                                             )
v.                                           )      Case No.: 1:18-CV-101
                                             )
REVENUE CYCLE SERVICES                       )
CENTER, LLC d/b/a SHARED                     )
SERVICES CENTER–FORT WAYNE,                  )
and COMMUNITY HEALTH                         )
SYSTEMS PROFESSIONAL                         )
SERVICES CORP., LLC,                         )
                                             )
       Defendants.                           )

                                   OPINION AND ORDER

       This matter is before the Court on the Motion to Dismiss filed by Defendants Community

Health Systems Professional Services Corp., LLC and Lutheran Health Network of Indiana, LLC

on June 25, 2018 (ECF 21). On August 20, 2018, this Court entered an order referring the motion

to dismiss to Magistrate Judge Susan L. Collins “to conduct any necessary hearings and submit to

this Court a Report and Recommendation for the disposition of the motion.” Court Order (ECF

40). Plaintiff Rosa Harris responded to the motion on October 15, 2018, by filing a motion for

leave to amend her complaint (ECF 56). Two days later, during a telephonic status conference

before Magistrate Judge Collins, Harris’s attorney1 made an oral motion to modify her proposed

First Amended Complaint–a request that was unopposed by the Defendants and granted by Judge

Collins. See docket entry 57. On October 23, Harris filed what she designated as a “supplement”



       1
        Harris filed this lawsuit pro se. The Court granted Harris’s request for appointment of
counsel on September 19 and her response to the motion to dismiss–i.e., her motion for leave to
amend–was filed by her appointed attorney.
to her motion for leave to amend, which was actually her Modified First Amended Complaint

(ECF 58). Less than a week after that, Judge Collins issued her Report and Recommendation

(ECF 60). The Report and Recommendation expressly informed the parties “that within 14 days

after being served with a copy of this recommended disposition a party may serve and file

specific, written objections to the proposed findings and recommendations.” Report and

Recommendation, p. 3 (citing Fed.R.Civ.P. 72(b)). Neither side filed objections to the R & R;

instead, Defendants Revenue Cycle Services Center, LLC, d/b/a Shared Services Center–Fort

Wayne and Community Health Systems Professional Services Corp, LLC (but not Lutheran

Health Network) filed their Answer to Harris’s Modified First Amended Complaint. Defendants’

Answer to Plaintiff’s Modified First Amended Complaint (ECF 63). At that juncture, the

Modified First Amended Complaint was only a proposed complaint and the undersigned, as the

presiding judge, had not yet adopted the Magistrate’s recommendation that Harris’s proposed

Modified First Amended Complaint be deemed controlling and that the motion to dismiss be

deemed moot. In other words, the remaining Defendants, Revenue Cycle d/b/a Shared Services

and Community Health, filed an Answer to a proposed amended complaint that was not yet the

controlling complaint in this case. However, given that the undersigned concludes that the

recommendations made by Magistrate Judge Collins should be adopted, these procedural quirks

are a “no harm, no foul” situation.

       As Judge Collins explained in her R & R, “Harris and the Health Systems Defendants

agree that the proposed amended complaint ‘properly identifies the correct Defendants and any

further issues with named Defendants will likely be resolved with discovery.’” Report and

Recommendation, p. 2. In other words, the proposed Modified First Amended Complaint


                                                2
apparently cured the defects raised in the Defendants’ motion to dismiss and so the parties

(minus Lutheran Health Network, who was not named as a defendant in the amended complaint)

agreed that the case should move forward and that the proposed Modified First Amended

Complaint should be deemed the controlling complaint.2 Accordingly, Revenue Cycle and

Community Health went ahead and filed their Answer. While the cart may have gotten ahead of

the horse in this case procedurally speaking, the outcome is as it should be: the case shall proceed

on the allegations and claims presented in the Modified First Amended Complaint (ECF 58) and

on the assertions and affirmative defenses presented by the Defendants’ Answer (ECF 63).

                                          CONCLUSION

       For the reasons discussed above, the Court hereby ADOPTS the Report and

Recommendation of the Magistrate Judge (ECF 60) in its entirety and holds as follows:

1) Plaintiff Rosa Harris’s Modified First Amended Complaint (ECF 58) is deemed the

controlling complaint in this case; and

2) the Motion to Dismiss filed by Community Health Systems and Lutheran Health Network

(ECF 21) is DENIED AS MOOT.



       Date: November 29, 2018.

                                                                                 William C. Lee
                                                                            William C. Lee, Judge
                                                                       United States District Court
                                                                       Northern District of Indiana



       2
        The motion to dismiss was based on arguments that neither Community Health Systems
nor Lutheran Health Network were proper defendants in this employment discrimination case
because neither was the Plaintiff’s “employer” as that term is defined by the applicable statutes.

                                                 3
